Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 1 of 7




             EXHIBIT D
        Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 2 of 7




                                        BAILEE AGREEMENT

       This Bailee Agreement (this "Agreement") is entered into as of December 31, 2019 by and
among BOOMERANG TUBE, LLC., a Delaware Limited Liability Company located at 14567 North
Outer Forty Road, Chesterfield, MO. 63017 ("Borrower"), Beemac, Inc, a Pennsylvania based
corporation located at 2747 Legionville Rd. Ambridge, PA 15003 ("Bailee") and FIFTH THIRD
BANK, an Ohio banking corporation ("Agent"), as agent for the benefit of the lenders, located at 38
Fountain Square Plaza, MD 10907P, Cincinnati, OH 45263.

                                               RECITALS

        WHEREAS, Bailec is cngaged in the business of processing, transporting, storing,
warehonsing or otherwise handling Materials (as defined below) and from time to time processes,
transports, storcs, warehouses or handles certain Materials (as hereinafter defmed) owned by Borrower
for Borrower;

        WHEREAS, Borrower may, from time to time, deliver Materials to Bailee for processing,
transport, storage, warehonsing or handling of such Materials by Bailee on Borrower's behalf at all
locations operated by Bailee where Materials are stored, inclnding, withont limitation, locations listed
on Exhibit A, attached hcreto and incorporated herein by reference; and

         WHEREAS, Borrower has obtained, or is in the process of obtaining, one or more loans and
other financial accommodations from Agent (such loans and other financial accommodations, together
with all other present and fnture amounts that Borrower owes to Agent from time to time being herein
referred to collectively as the "Loan"), as evidenced by varions loan documents and security
agreements (all such prcsent and future loan documents and security agreements, as the same may be
amended or restated from time to time, being referred to herein collectively as the "Loan Documcnts").
To secure the payment and perfonnance of all of Borrower's obligations to Agent under the Loan
Documents, Borrower has granted Agent a security intcrcst in all of Borrower's now owned and
hcreafter acquired personal propelty and assets, including, without limitation, any and all goods,
inventory, and other property now owned or hereafter acquired by Borrower and in the possession of
Bailee (collectively, the "Materials").

        NOW THEREFORE, in consideration of these premises and the terms and conditions set forth
in this Agreement, and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

          1.    Bailment Relationship: Title to Materials.

          (a)   Bailee acknowledges and agrees that (i) Bailee holds the Materials as a bailment (and
                not as a consignment) for the sole and express purpose of processing, transpOlting,
                storing, warehousing or handling the Materials pursuant to Borrower's specifications,
                (ii) title to the Materials shall at all times remain in Borrower, and (iii) notwithstanding
                any agreement between BDlTower or Bailee, neither Bailee nor any creditor of Bailee
                shall have any right, security interest or property interest whatsoever in the Materials,
                including, but not limited to, any statutory lien for services, consensual security
                agreement or a lien of any kind, and Bailee hereby waives its right to any such interest
                in the Materials, other than as a Bailee.



{7720186: )                                                                                   Bailee Agreement




                                                                     BOOMERANG_10/30/20 HRG. EX._000037
       Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 3 of 7




          (b)   Bailee reprcscnts that it has not, and covenants that it shall not, at any time (i) nse the
                Materials or any part thereof for any purpose other than the purposc dcsClibcd in
                Section lea) above, (ii) represent itself to any third party or parties as the owner of the
                Materials, or (iii) grant a security interest in, pledge, assign, mortgage, create or permit
                a lien or encumbrance upon any of the Materials or any item produccd thcrcfrom, or
                pelruit any levy, attachment or restraint to be made affecting the Materials.

          (c)   Bailee acknowledges Agent's security interest in the Matelials and agrees that it will
                not assert against any of the Materials any lien, including, without limitation, any
                statutory or possessory liens, all of which Bailce hercby waives. Bailee further
                aclmowledges that, at all times, it holds possession of the Matelials for Agent's benefit.

          (d)   Bailee will notify Agent in writing if: (i) the processing of Borrower's goods at the
                premises has been terminated by Borrower; (ii) Borrower is more than sixty (60) days
                in an'ears in any storage, processing or other charges payable to the Bailee; or (iii)
                Bonower defaults on its obligations to Bailee and, in such event, will allow Agent
                fifteen (15) days to cure or cause Borrower to cure such default. Notwithstanding the
                foregoing or anything to the contrary herein, except as provided in Section 2(b), Agent
                is under no obligation to cure any such defaults by Borrower.

          (e)   Bailee agrees that upon its receipt of any Materials, Bailee will cause all such Materials
                to be stored ou its premises of Bailee, separate and apart from all other inventory and
                supplies belonging to Bailee or any third parties by use of a unique identification
                number. Bailee agrees to nse reasonable means of notification, identifying the
                Materials as the property ofBonower.

          2.    Prompt Delivery of Materials.

          (a)   Subject to the terms contained in the Loan Documents, Agent may, with prior notice
                to Bailee, do anyone or more of the following, all of which arc hereby authorized by
                Bailee:

                (i)     Require Bailee, in a manner acceptable to Borrower or Agent (as the case may
                        be), to promptly re(um the Materials to Bonower, Agent or deliver them to any
                        other party designated by Agent; or

                (ii)    Exercise any or all other lights available to it pursuant to this Agreement, the
                        Loan Documents, and/or pursuant to the Uniform Commercial Code and other
                        applicable laws of the jmisdiction where the Materials are located or the laws
                        governing this Agreement; or

                (iii)   Require Bailee to process the Materials for the account of Agent (and not
                        Borrower), on the same terms and for the same purposes as Bonower could
                        have required, with any charges to accme for the account of Agent from the
                        last date paid by Borrower.

          (b)   Agent agrees that, should Agent exercise any of its rights as outlined in Section2(a)
                above with respect to removal of Materials from Bailee's location, it will compensate
                Bailee for monies owed to Bailee pursuant to the agreement between Bailee and


{772018G: )                                         2                                         Bailee Agreement




                                                                     BOOMERANG_10/30/20 HRG. EX._000038
       Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 4 of 7




                Borrower for the transporting and storing of materials then held by Bailee by the
                payment of applicable transport, processing, handling or storage charges in cash for the
                immediately preceding thirty (30) day period and any reasonable and customary
                charges resulting from services provided by Bailee and following written notice from
                Agent, pursuant to Section 2(a) above;

          (c)   Under no circumstances is Agent ever obligated to reclaim Materials from Bailee.
                Should Agent elect not to reclaim said Materials, Agent has no obligation to pay any
                transport, processing, handling or storage charges to Bailee.

          (d)   Upon receipt of notice pursuant to Section 2(a) above, Bailee will hold the Materials
                for the benefit of Agent with respect thereto, to the exclusion of any instructions from
                Borrower, until Agent notifies Bailee to the contrary.

          3.    Miscellaneous.

                 Whenever in this Agreement there is a reference to any of the parties hereto, such
reference shall be deemed to include a reference to the successors and assigns of said pmiy. The
provisions of this Agreement shall be binding upon and inure to the benefit of the successors and
assigns of Borrower, Bailee and Agent. Bailee shall not and cannot, unless othelwise consented to in
writing by Borrower and Agent, assigu this Agreement or any part of Bailee's peIformance hereunder,
and any such attempted assignment shall be void. This Agreement shall be cons hued in all respects in
accordance with and governed by the laws and decisions of the State of Ohio. Any notices provided
under this Agreement shall be provided to such party at the address set forth in the preamble. All
notices under this Agreement sent by FedEx or other overnight carrier shall be deemed received upon
receipt aJId any notices sent via U.S. mail shall be deemed received within three (3) business days of
sending. This Agreement may not be altered or amended except by an agreement in writing signed by
the parties hereto. This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Each party to this Agreement agrees that the
respective signatures of the parties may be delivered by fax, ".pdf," or other electronic means
acceptable to the Agent and that the parties may rely on a signahne so delivered as an original.

                                 [SIGNATURE PAGE FOLLOWS]




{7720186: }                                        3                                      Bailee Agreement




                                                                  BOOMERANG_10/30/20 HRG. EX._000039
       Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 5 of 7




           IN WITNESS WHEREOF, the parties have executed this document as of the date first above
written.

                                              BORROWER:

                                              BOOMERANG TUBE, LLC.,
                                               a Delaware limited liability company
                                                 ~-                             ~.
                                                                       ...• -'~
                                              By:
                                              Name:
                                              Title:
                                                       >
                                                           .
                                                               I   5 ...."t:.
                                                           c:;...-.-I,.,., 11-<   =
                                                                                   ::;c.:
                                              BAILEE:




                                              AGENT:

                                              FIFTH THIRD BANK,
                                               an Ohio banking corporation

                                              By: _ _ _ _ _ _ _ _ _ _ _ __
                                              Name: _ _ _ _ _ _ _ _ _ _ _ _ __
                                              Title: _ _ _ _ _ _ _ _ _ _ _ __




(7720186: )                                                                                 Bailee Agreement




                                                                         BOOMERANG_10/30/20 HRG. EX._000040
        Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 6 of 7




                                          EXHIBIT A

Location: 2700 FM 307 Midland, TX 79701




{7720186: )                                  5                      Bailee Agreement




                                                      BOOMERANG_10/30/20 HRG. EX._000041
           Case 20-34879 Document 88-4 Filed in TXSB on 10/29/20 Page 7 of 7




           IN WITNESS WHEREOF, the parties have executed this document as of the date first above
written.

                                              BORROWER:

                                              BOOMERANG TUBE, LLC.,
                                               a Delaware limited liability company

                                              By:
                                              Name:
                                              Title:


                                              BAILEE:

                                              Beemac, Inc.
                                               A Pennsylvania Corporation

                                              By:
                                              Name:
                                              Title:


                                              AGENT:

                                              FIFTH THIRD BANK,
                                               an Ohio banking corporation



                                              By:
                                              Name: Jason Rockwell
                                              Title: Vice President




{7720186: }                                                                           Bailee Agreement


                                                               BOOMERANG_10/30/20 HRG. EX._000042
